                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-469-RJC-DCK

 JOSEPH W. CRAFT III,                                  )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )       ORDER
                                                       )
 ALEXANDER WELLFORD TABOR,                             )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion For Relief From

The Maximum Page Limit” (Document No. 17) filed December 5, 2019. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting

Plaintiff’s consent, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that Defendant’s “Motion For Relief From The

Maximum Page Limit” (Document No. 17) is GRANTED. The parties may file briefs in

support of and in opposition to dismissal, up to thirty-five (35) pages in length; however, they

are encouraged to “endeavor to use fewer than 35 pages.”


                                    Signed: December 6, 2019
